Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00607-CV

                            CHAO-TSU LEE, ET AL., Appellants

                                               V.

                                   FANNIE MAE, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07466-A

                                           ORDER
       We GRANT appellants’ November 6, 2013 motion for an extension of time to file their

notice of appeal. The notice of appeal filed on April 30, 2013 is deemed timely for jurisdictional

purposes.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE